Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  159643 & (80)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                 SC: 159643
                                                                    COA: 341269
                                                                    Alpena CC: 16-007336-FC
  THOMAS JAMES GUTHRIE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to file a pro per supplement is GRANTED. The
  supplement submitted on April 23, 2020 is accepted for filing. The application for leave
  to appeal the March 28, 2019 judgment of the Court of Appeals is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2020
         s0420
                                                                              Clerk